ACCEPTED
                                                                                        07-15-00343-CV
                                                                           SEVENTH COURT OF APPEALS
                                                                                     AMARILLO, TEXAS
                                                                                   12/1/2015 4:42:25 PM
                                                                                       Vivian Long, Clerk

                           No. 07-15-00343-CV
              ____________________________________________

                          COURT OF APPEALS                 FILED IN
                                                     7th COURT OF APPEALS
                                 for the               AMARILLO, TEXAS
                     SEVENTH DISTRICT OF TEXAS 12/1/2015 4:42:25 PM
                ________________________________________ VIVIAN LONG
                                                                      CLERK

    Nancy Higginson, Debbie Cheadle, Edward Cheadle, Arthur Cheadle,
     Wayne Carson, Finney Cheadle, Cheryl Shoop, and Keith Sawaya,

                                                 Appellants,
                                         v.

                                Raeanne Martin,

                                           Appellee.
                ________________________________________

                 Appeal from the 72nd Judicial District Court
                          of Lubbock County, Texas
                  Honorable Ruben G. Reyes, Presiding Judge
                ________________________________________

            UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE’S BRIEF
               ________________________________________

To the Honorable Court:

      Pursuant to TEX. R. App. P. 10.5(b) and 38.6(d), Appellee Raeanne Martin

(“Appellee”) files this Unopposed Motion for Extension of Time to File Appellee’s

Brief. In support thereof, Appellee would respectfully show the Court the following:

      1.    After receiving one extension of time, Appellants filed their

Appellants’ Brief on November 9, 2015. According to the Court’s electronic docket




                                         1
sheet, Appellee’s Brief is due on December 9, 2015. 1 Appellee now requests an

extension of nine days to file her Appellee’s Brief, making the new due date

December 18, 2015.

       2.      The undersigned, Appellee’s lead appellate counsel, was not involved

in the proceedings below, and needs additional time to familiarize himself with the

lengthy clerk’s record and multi-volume reporter’s record in this case. In addition,

counsel has been and will be involved in other matters that necessitate an extension,

including:

       a.      Preparation of an appellant’s brief that was filed in the Dallas Court of
               Appeals on November 9, 2015 in No. 05-15-00157-CV, CBIF Limited
               Partnership, Columbia Airport, LLC, and Steve Flory v. TGI Friday’s,
               Inc., LBD Corporation, et al.;

       b.      Preparation for and presentation of oral argument on November 16,
               2015 in an arbitration styled Daniel K. Hagood, P.C. and Fitzpatrick
               Hagood Smith and Uhl, LLP v. Gordon Carroll Fisher;

       c.      Preparation of a petition for writ of mandamus that was filed in the U.S.
               Court of Appeals for the Fifth Circuit on November 24, 2015 in No.
               15-11188, In re St. Jude Children’s Research Hospital and American
               Lebanese Syrian Associated Charities, Inc.;

       d.      Preparation of an appellant’s brief that was filed in the Dallas Court of
               Appeals on November 25, 2015 in No. 05-15-00835-CV, Viking
               Healthcare, LLC v. Zeig Electric, Inc.;

       e.      Preparation of a petition for writ of mandamus that will be filed within
               the next week in the Dallas Court of Appeals in In re VSDH Vaquero
               Venture, Ltd. and Douglas M. Hickok; and
       1
          Appellants have described this is an accelerated appeal with the shorter filing deadlines
for briefs, but Appellee has been relying on the Court’s docket sheet showing December 9, 2015
as the due date of the Appellee’s Brief.


                                                2
      f.     Preparation of a variety of pre-trial pleadings due in the U.S. District
             Court of the Northern District of Texas in No. 4:06-CV-013-Y, MC
             Asset Recovery, LLC v. Commerzbank Ag, et al.

      3.     Because of these and other scheduling conflicts, coupled with the

intervening Thanksgiving holiday, the undersigned believes that a nine-day

extension will be necessary in order to prepare an adequate brief in this case.

      WHEREFORE, Appellee Raeanne Martin respectfully prays that the Court

grant this unopposed motion and extend the time to file her Appellee’s Brief to

December 18, 2015.

                                              Respectfully submitted,

                                              /s/ Jeffrey S. Levinger
G. Michael Gruber                             Jeffrey S. Levinger
State Bar No. 08555400                        State Bar No. 12258300
Email: mgruber@ghetrial.com                   Email: jlevinger@levingerpc.com
Michael J. Lang                               Levinger PC
State Bar No. 24036944                        1445 Ross Avenue, Suite 2500
Email: mlang@ghetrial.com                     Dallas, Texas 75202
Priya A. Bhaskar                              Telephone: 214-855-6817
State Bar No. 24082690                        Facsimile: 214-855-6808
Email: pbhaskar@ghetrial.com
Gruber Hurst Elrod Johansen Hail              Terry Scarborough
Shank LLP                                     State Bar No. 17716000
1445 Ross Avenue, Suite 2500                  Email: tscarborough@hslawmail.com
Dallas, Texas 75202                           Hance Scarborough, L.L.P.
Telephone: 214-855-6800                       400 West 15th Street, Suite 950
Facsimile: 214-855-6808                       Austin, Texas 78701
                                              Telephone: 512-479-8888
                                              Facsimile: 512-479-6891

                                              Attorneys for Appellee



                                          3
                         CERTIFICATE OF CONFERENCE

      On December 1, 2015, the undersigned conferred with J. Paul Manning,
counsel for Appellants, regarding this motion. Counsel stated that this motion for
extension will not be opposed.



                                             /s/ Priya A. Bhaskar
                                             Priya A. Bhaskar




                            CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of this Unopposed Motion for Extension
of Time to File Appellee’s Brief was served via the Court’s electronic filing system
on Appellants’ counsel on this 1st day of December, 2015.

     Anna McKim
     J. Paul Manning
     Field, Manning, Stone,
     Hawthorne, and Aycock, P.C.
     2112 Indiana Ave.
     Lubbock, Texas 79410


                                             /s/ Jeffrey S. Levinger
                                             Jeffrey S. Levinger




                                         4